         Case 1:16-cv-00399-NONE-GSA Document 136 Filed 01/22/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11     STEWART MANAGO,                         1:16-cv-00399-NONE-GSA-PC
12                         Plaintiff,          ORDER FOR PLAINTIFF AND DEFENDANTS
                                               TO FILE STATUS REPORTS WITHIN THIRTY
13            vs.                              DAYS
14
       D. DAVEY, et al.,
15
                               Defendants.
16

17

18          Stewart Manago (“Plaintiff”) is a prisoner proceeding pro se and in forma pauperis with
19   this civil rights action filed on March 24, 2016, pursuant to 42 U.S.C. § 1983. This case now
20   proceeds with the First Amended Complaint filed by Plaintiff on April 18, 2016, against
21   defendants J. Acevedo, D. Davey, A. Maxfield, E. Razo, M.V. Sexton, A. Valdez, and J.
22   Vanderpoel (collectively, “Defendants”), on Plaintiff’s First Amendment retaliation claims.
23   (ECF No. 13.)
24          On October 19, 2018, Plaintiff notified the court that he had been transferred to West
25   Valley Detention Center in Rancho Cucamonga, California, for state court criminal matters.
26   (ECF No. 124.) On January 28, 2019, the court issued an order staying the deadlines in this case
27   pending the resolution of Plaintiff’s state court criminal proceedings. Defendants were ordered
28   to advise the court if and when a settlement conference may be re-scheduled in this case, and

                                                    1
          Case 1:16-cv-00399-NONE-GSA Document 136 Filed 01/22/21 Page 2 of 2



 1   Plaintiff was ordered to inform the court in writing when his state court criminal matters have
 2   been resolved, and when he has been returned to the custody of the California Department of
 3   Corrections and Rehabilitation.
 4          The parties have not notified the court of the status of this case since the order was issued
 5   on January 28, 2019. Therefore, within thirty days of the date of service of this order, Plaintiff
 6   and Defendants shall each file a separate status report informing the court of the status of this
 7   case, including Plaintiff’s present location and the status of Plaintiff’s state court criminal
 8   proceedings.
 9          Accordingly, IT IS HEREBY ORDERED that within thirty days of the date of service
10   of this order, Plaintiff and Defendants shall each file a status report informing the Court of
11   Plaintiff’s present location, the status of Plaintiff’s state court criminal matters, and the parties’
12   understandings of the status of this case.
13
     IT IS SO ORDERED.
14

15      Dated:      January 22, 2021                               /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       2
